DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 3 and 7 recites "Wrapping" as oppose to "wrapping".  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  line 9 recites "Wrapping" as oppose to "wrapping".  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  line 11 recites "Wrapping" as oppose to "wrapping".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not appear clear and complete as to “the

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 5 appears vague, indefinite and thus confusing in that it is not clear as to what the frame is. Claim 1, which claim 5 depends from, recites “a semi flexible flat sheet of material or a pre-curled sheet of material around a frame to create a shell” while Claim 5 recites “the frame is constructed by semi-rigid formable and adjustable straps that is formed into hoops of any geometry and size for building a new structure or for repairing and/or reinforcing an existing structure.” The specification does not appear clear and complete as to “the frame is constructed by semi-rigid formable and adjustable straps that is formed into hoops of any geometry and size for building a new structure or for repairing and/or reinforcing an existing structure” as recited in claim 5. Are the frame members being wrapped also part of the shell? 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 and claim 18 are verbatim, and both Claim 13 and 18 depends from claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penza US20090108170.
Claim 1. Penza disclose a formwork for new structure or reinforcing and/or repairing an existing structure (36) using reusable materials, the method comprising: wrapping, in case of an existing structure, a flexible or a semi rigid or a semi flexible flat sheet of material (20) or a pre-curled sheet of material around the existing structure (36) to create a shell around the structure such that there remains a gap (16c) between the shell and the structure; wrapping, in case of a new structure, a flexible or a semi rigid or a semi flexible flat sheet of material or a pre-curled sheet of material around a frame to create a shell with a cavity therein in a shape of the desired new structure; pouring reinforcement material into the gap between the existing structure and the shell or into the cavity of the shell, in case of a new structure, wherein the sheet materials is wrapped at least as many times as required to keep the shell from unwrapping in spite of the internal pressures caused by the reinforcement material and wherein a friction between multiple layers of the wrapped sheets of material is sufficient to prevent unraveling of the formwork (P.0030); and leaving the shell in place or unwrapping the shell (P.0031).

Claim 3. Penza disclose surfaces of flat or pre-curled sheet of material have predetermined coefficients of friction. (every material has a predetermined coefficients of friction).

Claim 4. Penza disclose an outside perimeter of the shell is prevented from expansion so that an internal pressure caused by the reinforcement material increases friction force between the wrapped layers of sheets.

Claim 5-7 and 9. Claims 5, which all depend from claim 1, stands or falls with said claim 1 since these set of claims are being construed as being optional claims concerning the “in case of a new structure and a frame”, which is not required since the other optional limitations regarding the “in case of an existing structure and the existing structure”.

Claim 8. Penza disclose other reinforcing materials (16a) is placed between the structure (18) and the shell (20, Fig.6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Penza US20090108170  as applied to claim 1 above.
Claim 2. Penza disclose the flat or pre-curled sheet of material can be made of various material like canvas (0028) but is silent on FRP (Fiber Reinforced Polymer).
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the sheet out of fiber reinforced polymer for its strength and resistance to corrosion. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning attaching adjustable-length spacer protrusions to the adjustable-length strap, wherein the spacer protrusions radially point outwardly and away from the structure, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633